Citation Nr: 0118145	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-09 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), for the period prior 
to November 7, 1996.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD, for the period on and after November 7, 1996.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran testified before a hearing 
officer at the RO in June 2000.  He testified before the 
undersigned member of the Board at a hearing held at the RO 
in March 2001.  Transcripts of those hearings have been 
associated with the claims folder.

The Board observes that the veteran submitted additional 
medical evidence at the March 2001 personal hearing and 
waived his right to have the additional evidence considered 
by the RO.  Therefore, pursuant to 38 C.F.R. § 20.1304(c) 
(2000), that evidence need not be considered by the RO.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable determination of the issue on appeal has been 
obtained.

2.  The veteran is demonstrably unable to obtain or retain 
gainful employment as a result of his PTSD.




CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD have 
been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); Pub. L. No. 106-
475, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 3.102, 4.3 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his psychiatric 
disability.  The RO has found the claim to be well grounded 
and obtained all available medical records pertinent to this 
claim.  There is no outstanding evidence or information which 
should be obtained.  In sum, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA.

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

Service connection for PTSD was initially denied by the RO in 
March 1995 and the veteran did not file a timely substantive 
appeal with regard to that decision.  The evidence received 
after that decision included inpatient and outpatient 
treatment records from the Ann Arbor VA Medical Center (VAMC) 
and the Brecksville VAMC dated between March 1995 and May 
1996.  Those records show that the veteran was hospitalized 
on five separate occasions for complaints of severe 
depression and suicidal ideation.  Significantly, at the time 
he was admitted in March 1995, the veteran reported that he 
had just returned home from work to discover that his wife 
had moved out with their two-year old daughter.  He said he 
became very distraught with suicidal ideation.  He endorsed 
difficulties with depression, anhedonia, lack of interest, 
feeling tense, increased tearfulness, and increased social 
withdrawal.  His thoughts were logical and sequential.  There 
was no evidence of delusions, paranoia, or thought intrusion 
or broadcasting.  The discharge diagnoses were major 
depressive disorder and rule-out PTSD.  The veteran was 
assigned a 55 on the Global Assessment of Functioning (GAF) 
Scale.

The veteran was readmitted to the Ann Arbor VAMC in May 1995.  
He stated he had experienced no improvement since his last 
admission.  He complained of poor sleep, anhedonia, 
hopelessness, suicidal ideation, and decreased energy, 
concentration, and appetite.  He indicated that he had not 
worked since the time of his admission in March 1995 due to 
medical leave for his psychiatric difficulties.  The veteran 
had good hygiene but poor eye contact.  His mood was 
described as depressed and his affect as reactive.  His 
thought process was logical and coherent.  The diagnoses were 
depression and PTSD.  His GAF score on admission was 30.  

Following a hospitalization in July 1995, the veteran was 
diagnosed with PTSD and polysubstance abuse.  He was assigned 
a 45 on the GAF Scale.  The veteran was considered to be not 
able to return to full employment for an indeterminate 
period.  Similar findings were made in a May 1996 discharge 
summary.  However, the report of a December 1995 
hospitalization indicates that the veteran was 
"employable."

An October 1995 Disability Determination and Transmittal from 
the SSA indicates that the veteran was disabled due to PTSD 
and severe major depression.  The medical records considered 
by the SSA were attached to the determination.  
Significantly, the veteran underwent a psychiatric 
examination in September 1995.  He was neat and clean in 
appearance.  He looked older than his stated age.  He 
appeared somewhat depressed.  His conversation was coherent 
and relevant.  The veteran's affect was depressed and anxious 
with suspiciousness.  His memory appeared to be intact.  The 
diagnoses were PTSD, Major Depression, and history of alcohol 
abuse.  His GAF score was 45.

The veteran was afforded a VA psychiatric examination in May 
1996.  He stated that he had not worked since March 1995.  He 
reported that he had been receiving disability benefits 
through the Social Security Administration (SSA) since August 
1995.  While a diagnosis of PTSD was not rendered at that 
time, the symptoms of the veteran's psychiatric illness were 
described in detail.  His mood was good.  His personal 
hygiene appeared average.  He appeared to have a poor level 
of insight with regard to his personal problems.  His recent 
recall appeared to be within normal limits.  His GAF score 
was 60.

A report of an October 1996 psychodiagnostic assessment 
indicates that the veteran said his former wives had left him 
because of his nightmares, anger, and irritability as well as 
his assaults on them.  The diagnosis was PTSD with recurrent 
depression.  The GAF score was 50.

In December 1996, the veteran was afforded another VA 
psychiatric examination.  He endorsed nightmares and 
flashbacks.  He said he saw "things" at night.  He 
indicated that he also experienced auditory hallucinations.  
He stated he had no interest in outside activities and that 
he was estranged from other persons.  He said he preferred to 
stay around the house.  The veteran stated he had not worked 
since 1994.  He was alert and oriented.  His situational 
judgment appeared within normal limits.  The veteran was 
diagnosed as having dysthymia.  The examiner did not believe 
that the criteria to support a diagnosis of PTSD had been 
met.  The veteran's GAF score was 45.

Letters from the veteran's treating therapist and social 
worker were associated with the record in April 1997.  The 
veteran was noted to have been receiving outpatient treatment 
since April 1995, and to have major depression, family and 
marital problems, substance abuse problems, and traumas and 
symptoms related to his Vietnam combat experience.  He was 
observed to have had five periods of inpatient treatment due 
to suicidal ideation and depression.  The symptoms of his 
PTSD were noted to include flashbacks, nightmares, intrusive 
thoughts, hypervigilance, insomnia, and suicidal and 
homicidal ideation.  The social worker stated that the 
veteran's mental problems affected his personal, social, and 
occupational life dramatically.  In this regard, the 
therapist opined that the veteran was no longer able to 
maintain employment due to his depression and PTSD.  

The veteran was afforded another VA psychiatric examination 
in May 1997.  He said he felt terrible.  He appeared older 
than his stated age.  He appeared for the examination dressed 
very casually, and he seemed quite untidy and unkempt as far 
as his grooming and attire were concerned.  His speech was 
clear, spontaneous, and animated with variation in tones.  
The veteran was composed and deliberate at will.  He 
expressed irritability.  No problems or psychopathology was 
encountered as far as a thought productivity.  Thought 
process appeared to be coherent and well organized.  He 
stated he was experiencing suicidal thoughts.  The veteran 
seemed to be fairly alert and lucid, and there was no gross 
interference with function of his consciousness.  He was 
oriented in all three spheres.  There was no evidence of 
memory impairment.  The diagnoses were, in pertinent part, 
substance induced mood disorder with depressive features and 
history of PTSD with no clinical evidence on examination to 
support that diagnosis.  He was assigned a 60 on the GAF 
Scale.

Outpatient treatment records from the Allen Park VAMC dated 
between March 1995 and October 1997 were associated with the 
claims folder.  Those records reflect that the veteran 
received routine psychiatric treatment for the symptoms of 
his PTSD.  His condition remained relatively unchanged during 
this period.

The veteran was admitted to the Ann Arbor VAMC in August 1996 
due to suicidal ideation and exacerbation of his PTSD.  He 
complained of persistent and intrusive, suicidal ideation, 
sleeping difficulties, anhedonia, feelings of hopelessness, 
perceptual disturbances, and increasing nightmares.  He was 
alert and oriented times three.  He was well groomed and 
appropriately dressed.  He was attentive with good eye 
contact.  Motor examination showed no agitation or 
retardation.  The veteran's speech revealed a normal rate, 
rhythm, volume, and was spontaneous.  His affect was slightly 
constricted and his mood was depressed.  His thought process 
was logical and coherent.  Thought content showed suicidal 
ideation.  He denied homicidal ideation and auditory 
hallucinations.  The diagnosis was PTSD.  His GAF score was 
between 40 and 45.

A therapy summary, dated in November 1997, was received from 
the veteran's treating psychologist, psychiatrist, and social 
worker.  They reported that the veteran was receiving 
extensive treatment for his PTSD, and that this treatment had 
involved several inpatient hospitalizations.  The veteran was 
assigned a GAF score of 24.  The depression, apathy, 
bitterness, and demoralization experienced by the veteran 
were noted to be formidable.  

The veteran was afforded a videoconference hearing before an 
acting member of the Board in April 1999.  He described his 
in-service stressors.  He stated he experienced nightmares 
almost every night.  He said he slept no more than four hours 
a night.  He also endorsed an exaggerated startle response, 
social isolation, flashbacks, hypervigilance, and 
irritability.  The veteran reported that he had not worked 
since 1995.  He blamed the loss of his job and marriage on 
his PTSD.

In a March 2000 decision, the Board granted service 
connection for PTSD.  In the March 2000 rating decision 
implementing the Board decision, the RO assigned an effective 
date of March 22, 1995, for the grant of service connection.  
It evaluated the PTSD as 70 percent disabling from November 
7, 1996, and as 50 percent disabling prior to then with the 
exception of six periods when a temporary total disability 
rating was assigned under 38 C.F.R. § 4.29 (March 22, 1995, 
to April 30, 1995, May 5, 1995, to May 31, 1995, July 21, 
1995, to August 31, 1995, April 13, 1996, to May 31, 1996, 
June 14, 1996, to July 31, 1996, and from August 7, 1996, to 
August 31, 1996). 

In June 2000, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  He stated he had 
difficulty concentrating and that he was prone to outbursts 
of anger.  He maintained that he had nightmares of his 
Vietnam experiences nearly every night.  He said he avoided 
social contact and that he had no friends except for other 
Vietnam veterans.  He maintained that he separated from his 
wife due to his PTSD.  The veteran stated that medications 
had done little to alleviate his symptoms.  He said his 
depression and thoughts about suicide were constant.  

A December 1997 Vocational Evaluation Report was submitted to 
support the veteran's claim for a higher disability 
evaluation.  At that time, he complained of panic attacks, 
depression with crying spells, sleep difficulties, persistent 
thoughts of suicide, occasional homicidal ideation, and 
visual hallucinations.  He also reported difficulty with 
comprehension of verbal instructions, poor impulse control, 
and a poor temper.  He stated he had difficulty with 
relationships.  The veteran said he became easily upset or 
angry, and that he would lash out at family members.  
Considering the veteran's subjective complaints as well as 
the findings on psychiatric and vocational tests, the VA 
vocational rehabilitation specialist opined that the veteran 
did not possess acceptable behavior for the work environment.  
The veteran was also noted to lack the capacity to handle 
pressure on the job.  The specialist concluded that the 
veteran was "not employable by any means at this time nor 
does he have much future potential for competitive 
employment."

The veteran was afforded a personal hearing before the 
undersigned in March 2001.  He maintained that he suffered 
from flashbacks and nightmares every day.  He said he did not 
sleep much.  He attributed his two failed marriages to the 
symptoms of his PTSD.  He reported that he had not worked 
since 1994 and that he had been receiving disability benefits 
through the SSA since 1995.  The veteran indicated that he 
frequently thought of suicide.  He said he received routine 
psychiatric treatment through VA.  He denied having any 
friends.  His representative argued that the veteran's GAF 
scores were clearly indicative of the severity of his PTSD.

In support of his appeal, the veteran submitted a copy of a 
February 2001 VA therapy summary.  The veteran's treating 
psychologist indicated that the symptoms of the veteran's 
PTSD included chronic depression, intrusive memories, 
periodic hyperarousal of anger, night and day terror, and 
avoidance of interpersonal and social contact.  He said the 
veteran remained unemployable due to his fear and mistrust of 
the human environment and cognitive impairments in 
concentration and attention.  The veteran was diagnosed as 
having PTSD.  His GAF score was 26.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2000).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV). 61 Fed. Reg. 
52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 
38 C.F.R. § 4.130 (2000).  In Karnas v. Derwinski, the United 
States Court of Appeals for Veterans Claims (Court) held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the previous regulations and under 
the new schedular criteria in making its various rating 
decisions.  The April 2000 Statement of the Case referred to 
the regulations then in effect as well as the former 
schedular criteria.

Previous PTSD Rating Criteria

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

PTSD warrants a 50 percent rating when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; and where, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is warranted when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  In such 
cases, the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

A 100 percent schedular evaluation is warranted when the 
attitudes of all contacts, except the most intimate, are so 
adversely affected as to result in virtual isolation in the 
community; there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior; or there is a 
demonstrable inability to obtain or retain employment.  Id.  
The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9411 is an independent 
basis for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.] GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 represent major 
impairment in several areas such as work, family relations, 
judgment, thinking, or mood (e.g., neglects family and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

Review of the evidence of record discloses that the veteran 
has not worked since the beginning of 1995 when he was 
hospitalized for psychiatric complaints, which were 
eventually attributed to PTSD.  In this regard, the evidence 
on file clearly shows that symptoms associated with his PTSD 
currently interfere with his ability to obtain or maintain 
employment.  The February 2001 therapy summary indicates that 
the veteran remained unemployable due to his fear and 
mistrust of the human environment and cognitive impairment in 
concentration and attention, which were identified as 
symptoms of his PTSD.  A similar finding was made in the 
December 1997 Vocational Evaluation Report.  There is no 
clear contradictory conclusion of record.  Further, VA 
treatment records have demonstrated the presence of 
significant and persistent PTSD symptomatology, and indicate 
that he is considered unemployable.  His GAF scores are 
consistent with this assessment.  Moreover, the severe nature 
of the veteran's PTSD appears to have remained essentially 
static since he was first hospitalized in March 1995.

In view of the documented severity and persistence of the 
veteran's PTSD symptomatology, as well as his history of 
unemployment and the opinions in the December 1997 and 
February 2001 VA reports, the Board is satisfied that the 
veteran's PTSD has rendered him demonstrably unable to obtain 
or retain employment.  Accordingly, the Board concludes that 
a 100 percent disability rating for the veteran's service-
connected PTSD is warranted from the effective date of 
service connection.  Since the Board concludes that a 100 
percent evaluation is warranted under the previous criteria, 
it is not necessary to evaluate the veteran under the new 
rating criteria.









ORDER

A disability rating of 100 percent for PTSD is granted from 
the effective date of service connection, subject to the 
criteria governing the payment of monetary benefits.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

